DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowed.
Claims 1, 5 and 10 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A cutting device comprising:
a cutter having a movable piece that is configured to cut a medium; a drive mechanism configured to change a position or posture of the movable piece; a counting module configured to count a number of times the position or posture of the movable piece changes;
a determination module configured to variably determine a reference speed according to the number of times; and
a detection module configured to detect an operation error of the cutter according to a comparison result between a speed at which the position or posture of the movable piece is changed and the reference speed.
Toyoshima (US 2011/0280644) teaches a cutter device includes a fixed blade, a movable blade configured to move along the fixed blade to cut a paper interposed between the movable blade and the fixed blade. The cutter device further includes a drive mechanism configured to transfer a drive torque to the movable blade, so that the movable blade is driven to move along the fixed blade, and a detection unit configured to detect whether an abnormality in cutting the paper has occurred in the course of the movement of the movable blade. The cutter device further includes a control unit, upon detection of the abnormality in cutting the paper by the detection unit, configured to control the drive mechanism to increase the drive torque to be transferred to the movable blade.
However, Toyoshima does not teach the invention as claimed, especially, a determination module configured to variably determine a reference speed according to the number of times; and
a detection module configured to detect an operation error of the cutter according to a comparison result between a speed at which the position or posture of the movable piece is changed and the reference speed.
Gojo (US 2018/0304651) teaches a printer includes a frame including a discharge port, a fixed blade fixed to the frame, a movable blade attached to the frame so that the movable blade is opposite to the fixed blade across the discharge port, a driving mechanism that reciprocally moves the movable blade between a cutting position and a non-cutting position, a motor for the driving mechanism, a sensor configured to detect that the movable blade has reciprocated once between the cutting and non-cutting positions, and a control unit configured to control the motor to drive the driving mechanism at the time of cutting the label, measure a time taken by the movable blade to reciprocate once between the non-cutting and cutting positions, compare the measured time with a threshold value, and determine that a cleaning timing has been reached if the measured time exceeds the threshold value. 
However, Gojo does not teach the invention as claimed, especially, a determination module configured to variably determine a reference speed according to the number of times; and
a detection module configured to detect an operation error of the cutter according to a comparison result between a speed at which the position or posture of the movable piece is changed and the reference speed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675